  8:21-cv-00007-RGK-PRSE Doc # 11 Filed: 03/02/21 Page 1 of 1 - Page ID # 52




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

SAMUEL MCCRAY,

                  Petitioner,                            8:21CV7

      vs.
                                                         ORDER
SCOTT R. FRAKES, DIRECTOR OF
THE NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,

                  Respondent.


      IT IS ORDERED that Respondent’s Motion to Substitute Respondent (Filing
10) is granted. Scott R. Frakes, the Director of the Nebraska Department of
Correctional Services, shall be the sole respondent in this case.

     Dated this 2nd day of March, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
